Citation Nr: 0408824	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  01-01 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the retroactive reduction of Department of 
Veterans Affairs (VA) improved death pension benefits for the 
period of December 1, 2000 to March 31, 2002, was proper.

2.  Entitlement to a waiver of the recovery of an overpayment 
of VA improved death pension benefits in the amount of $536.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1941 to April 1958, 
and from May 1958 to October 1968.  The appellant has been 
determined by VA to be the veteran's surviving spouse for VA 
purposes.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Manila, the Republic 
of the Philippines Regional Office (RO) of VA which 
retroactively reduced her VA improved death pension benefits 
for the period of December 1, 2000 to March 31, 2002, as well 
as from the July 2002 decision of the Committee on Waivers 
and Compromises (Committee) of the RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

VCAA is not applicable to waiver claims.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  However, VCAA is 
applicable to the provisions governing the issue of whether 
the retroactive reduction of VA improved death pension 
benefits for the period of December 1, 2000 to March 31, 
2002, was proper.  Because the appellant has challenged the 
proper creation of the debt, further appellate review by the 
Board with regard to the appellant's waiver claim must be 
deferred pending the resolution of the matter of the validity 
of the debt.  Shaper v. Derwinski, 1 Vet. App. 430, 437 
(1991).  In this regard, a VCAA letter has not been issued 
with regard to this issue on appeal.  Accordingly, VA should 
undertake the appropriate actions to ensure that the 
directives of VCAA have been followed.  Disabled Am. Veterans 
v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

In conjunction with her appeal, the appellant should be 
requested to submit a complete and current financial status 
report as she has alleged financial hardship.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The appellant is informed that if 
there is evidence supporting the issue on 
appeal, she must submit that evidence to 
VA.  The appellant is informed that she 
is under an obligation to submit 
evidence.  If there is evidence that her 
Survivor Benefits Plan (SBP) benefits 
should not have been considered as part 
of her income for the period of December 
1, 2000 to March 31, 2002, she should 
submit this evidence.  

2.  The appellant should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  

3.  The appellant should be requested to 
submit a complete and current financial 
status report.

4.  The issue of entitlement to a waiver 
of the recovery of an overpayment of VA 
improved death pension benefits should be 
deferred pending the resolution of the 
creation issue.  

If upon completion of the requested actions, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


